DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/12/2019 and 08/19/2021 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 12/12/2019 is entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both imaging device and imaging beam path. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “mirror 8”, “an evaluation device” and “a sample space”.  
lines are not uniformly thick and well defined and figure legends are poor for reference numerals “32 & 33” in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluation device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 1, the sentences recite “a resolution that is increased beyond a resolution limit for imaging” seems to be ambiguous in definition. It is unclear how the term “beyond a resolution limit for imaging” should be interpreted. Though specification discloses “An image of the sample is generated from the data of the surface detector and the scanning positions assigned to said data, said image having a resolution that is increased beyond a resolution limit for imaging.”, in paragraph [0018] of PG PUB, the term “beyond a resolution limit for imaging” is still unclear because beyond what resolution limit? And as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Claims 2-8 depend from claim 1 and therefore inherit the same deficiencies.
“a resolution that is increased beyond a resolution limit for imaging”  as “a high-resolution image”. 
Claim 9, the sentences recite “a sample space for receiving a sample which is excitable to emit fluorescence radiation” and “a resolution limit”  seems to be ambiguous in definition. It is unclear how the terms “a sample space for receiving a sample” and “a resolution limit”  should be interpreted, because it is unclear what is a sample space and a resolution limit?, specification fails to provide clear definition of these terms.
Claims 10-16 depend from claim 9 and therefore inherit the same deficiencies.
For the prosecution on merits, examiner assumes “a sample space”  as “a sample stage” and “a resolution limit”  as “an image resolution”
Claims 3-4 and 10-12, the sentences recite “a phase influencing device” seems to be ambiguous in definition because it is unclear what is a phase influencing device?, and the specification fails to provide clear definition of this term.
For the prosecution on merits, examiner assumes “a phase influencing device”  as “a phase mask”.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over GUGEL et al. (US PUB 2018/0321478; herein after “GUGEL” in related embodiments) in view of KLEPPE et al. (US PUB 2017/0227749; herein after “KLEPPE”).	

	Regarding claim 1, GUGEL teaches a method for high-resolution scanning microscopy (20) of a sample (52) (as shown in FIGS. 1-3, see Abstract), comprising exciting the sample by illumination radiation (54) to emit fluorescence radiation in such a way that the illumination radiation is focused at a point in or on the sample to form a diffraction-limited illumination spot (i.e., the fluorescence radiation stimulated in the sample by the illuminating light bundle, and is fed in the form of a detection light bundle to a detection unit, para. [0004]; and a scanning microscope having an objective arranged in an illuminating beam path for focusing (at a point) an illuminating light bundle onto a sample…in such a way that the illuminating light bundle focused by the objective executes a scanning movement relative to the sample, para. [0035, lines 1-10], also see para. [0096]), imaging the point in a diffraction-limited manner into a diffraction image on a spatially resolving surface detector (para. [0006] and [0008]), wherein the surface detector has a spatial resolution that resolves a diffraction structure of the diffraction image (i.e., spectral detectors are also increasingly being used which allow the user to freely select the wavelength ranges (resolve a diffraction structure) to be detected before recording the image, para. [0009]), displacing the point relative to the sample into different scanning positions with an increment of less than half the diameter of the illumination spot (i.e., a scanning movement (displacing the point) on the sample 52, para. [0096]; only half the tilting movement of the detection light bundle 54 is shown in FIG. 4, para. [0116]), reading the surface detector, and generating an image of the sample from the data of the surface detector (active surface) and from the scanning positions assigned to said data (i.e., the position of the active surface can preferably be adjusted, for example by means of a…specific measuring data (image data), such as the light intensity or beam position, para. [0066]), said image having a resolution that is increased beyond a resolution limit for imaging (i.e., a scanning microscope that is improved (high-resolution image) in such a way that a flexible and at the same time precise determination of the spectral characteristic of the detection unit is possible in a non-descanned application, para. [0033], also see para. [0035] and [0063]), generating the diffraction image on the surface detector a number of diffraction structures, which number corresponds to the number of wavelength ranges for the purposes of distinguishing between at least two predetermined wavelength ranges by means of a spectrally selective module (i.e., a detection module 80 in FIG. 2, para. [0099]; spectral detectors (88, 95) are also increasingly being used which allow the user to freely select the wavelength ranges to be detected before recording the image, para. [0009]; the edge filter (spectrally selective component/module 10) transmits the spectrum above a predetermined limit wavelength or spectral edge, while, as a shortpass filter (spectrally selective component/module 10), it transmits the spectrum below a predetermined limit wavelength or spectral edge, para. [0080], FIG. 1, also see para. [0068]-[0069], [0084] and [0132]), said diffraction structures each being point symmetric with respect to a center of symmetry and being located in full on the surface detector (active surface 12 being point symmetric with respect to a center and located in full on the surface detector as shown in FIG. 1), evaluating the diffraction structures when generating the image of the sample (i.e., the position of the active surface can preferably be adjusted (evaluating)…by means of reacting to specific measuring data (image data), para. [0066]; a suitable adjustment of the spectrally selective components used in the scanning microscope (evaluating the diffraction structures), the spectral properties of each individual detection channel can be fixed by the user only shortly before or during the image recording, para. [0067]), and wherein the point symmetric diffraction structures cover different regions in the image plane but have a common center of symmetry (i.e., in the component 10 according to FIG. 1, the position of the spectral edge depends on the location of the incidence of the detection light bundle on the active surface 12 (diffraction structures 12 cover different regions in the image plane 10), and arranging the active surface 12 of the component 10 within a detection beam path (a common center of symmetry) of a scanning microscope, para. [0094]).
	GUGEL teaches all limitations except for explicit teaching of the surface detector has a spatial resolution that resolves a diffraction structure of the diffraction image; displacing the point relative to the sample into different scanning positions with an increment of less than half the diameter of the illumination spot; evaluating the diffraction structures when generating the image of the sample, and the point symmetric diffraction structures cover different regions in the image plane but have a common center of symmetry.
	However, in a related field of endeavor KLEPPE teaches a microscope for high-resolution scanning microscopy, the microscope comprising a sample space for receiving a sample which can be excited to emit fluorescent radiation, a lens system 
 	KLEPPE further teaches a structure determination is made which goes beyond the resolution limit of the diffraction-limited imaging…The intensity of the radiation in the diffraction image 14 thus increases to the extent that the observed first location advances more and more into the center of the illumination spot 14, see para. [0048], FIGS. 1 & 7. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL such that detector has a spatial resolution which resolves a diffraction structure of the diffraction 

Regarding claim 5, GUGEL fails to teach the diffraction structures are coaxial.
However, in a related field of endeavor KLEPPE teaches the use of two wavelength ranges (color channels). FIG. 5 shows an arrangement with a third color channel 31, and in FIG. 6 further a fourth color channel 33 exists. The explanations given in the generic pact of the description equally applies here in the same way. Several color channels are possible because, the obtained system of equations is overdetermined due to the plurality of scanning positions to such extent that there is leverage for further unknowns, e.g., color channels, para. [0057].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL such that wavelength ranges (color channels) (e.g., structures) can be arranged coaxially as shown in FIGS. 5 & 6 as taught by KLEPPE, for the purpose of improving the image quality with wavelength ranges.

Regarding claim 6, GUGEL in view of KLEPPE further teaches the diffraction structures have the same basic structure but are rotated through an angle with respect (i.e., the active surface of the spectrally selective component is arranged in the detection beam path in a position at which a variation of the spectral edge of the active surface, caused by a variation of an angle of incidence at which the detection light bundle strikes the active surface (structures are rotated through an angle with respect to one another) occurring as a result of the scanning movement of the illuminating light bundle, para [0014]).

Regarding claim 7, GUGEL fails to teach the spectrally selective module only influences the illumination, wherein the illumination spot consists of illumination diffraction structures, which differ but have the common center of symmetry.
However, in a related field of endeavor KLEPPE teaches a structure determination is made which goes beyond the resolution limit of the diffraction-limited imaging…The intensity of the radiation in the diffraction image 14 thus increases to the extent that the observed first location advances more and more into the center of the illumination spot 14, see para. [0048], FIGS. 1 & 7. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL such that in the diffraction image thus observed first location advances more and more into the center (a common center of symmetry) of the illumination spot (point) as taught by KLEPPE, for the purpose of improving the image quality with wavelength ranges.

Regarding claim 8, GUGEL teaches the spectrally selective module (96) only influences the imaging, in particular is disposed upstream of the surface detector (i.e., a detection filter 96 is arranged upstream of the detector 95, as shown in FIG. 2, para. [0101]).

Regarding claim 9, GUGEL teaches a microscope for high-resolution scanning microscopy (as shown in FIGS. 1-3, see Abstract), comprising a sample space for receiving a sample (52) which is excitable to emit fluorescence radiation (i.e., the fluorescence radiation stimulated in the sample by the illuminating light bundle, and is fed in the form of a detection light bundle to a detection unit, para. [0004]), an optical unit (84 or 86) which has a focal plane, located in the sample space (i.e., On both sides of an intermediate image plane 82 in which an intermediate image of the sample 52 is produced (sample space), the detection module 80 in each case has a lens 84 or a lens 86, as shown in FIG. 2), and a resolution limit (i.e., a scanning microscope that is improved (high-resolution image) in such a way that a flexible and at the same time precise determination of the spectral characteristic of the detection unit is possible, para. [0033]), an illumination device (light source 22), which has an entrance for supplying illumination radiation (illuminating light bundle 24, 66, para. [0095] and [0099]) and illuminates, via the optical unit, the sample space with the illumination radiation in such a way that the optical unit focuses the illumination radiation at a point in the focal plane to form a diffraction-limited illumination spot (i.e., the fluorescence radiation stimulated in the sample by the illuminating light bundle, and is fed in the form of a detection light bundle to a detection unit, para. [0004]; and a scanning microscope having an objective arranged in an illuminating beam path for focusing (at a point) an illuminating light bundle onto a sample…in such a way that the illuminating light bundle focused by the objective executes a scanning movement relative to the sample, para. [0035, lines 1-10], also see para. [0096]), an imaging device (e.g., CCD, EMCCD, CMOS, sCMOS or QIS (quanta image sensor), para. [0008]) for diffraction-limited imaging of the point in the focal plane via the optical unit into a diffraction image on a spatially resolving surface detector located in an image plane that is conjugate to the focal plane, wherein the surface detector has a spatial resolution that resolves a structure of the diffraction image (i.e., spectral detectors are also increasingly being used which allow the user to freely select the wavelength ranges (resolve a diffraction structure) to be detected before recording the image, para. [0009]), a scanning device (38) for displacing the point into different scanning positions with an increment of less than half the diameter of the illumination spot (i.e., a scanning movement (displacing the point) on the sample 52, para. [0096]; the scanning movement of the illuminating light bundle 24 produced by the scanning unit 38, para. [0106], and an evaluation device for reading the surface detector, for evaluating a structure of the diffraction image from data of the surface detector and from the scanning positions assigned to said data, and for generating an image of the sample that has a resolution that is increased beyond the resolution limit (i.e., a scanning microscope that is improved (high-resolution image) in such a way that a flexible and at the same time precise determination of the spectral characteristic of the detection unit is possible in a non-descanned application, para. [0033], also see para. [0035] and [0063]), wherein the microscope further comprises a spectrally selective module (e.g., detection module 80 in FIG. 2, para. [0099]) for distinguishing between at least two predetermined wavelength ranges, said selective module generating the diffraction image on the surface detector a number of diffraction (i.e., spectral detectors (88, 95) are also increasingly being used which allow the user to freely select the wavelength ranges to be detected before recording the image, para. [0009]; the edge filter (spectrally selective component/module 10) transmits the spectrum above a predetermined limit wavelength or spectral edge, while, as a shortpass filter (spectrally selective component/module 10), it transmits the spectrum below a predetermined limit wavelength or spectral edge, para. [0080], FIG. 1, also see para. [0068]-[0069], [0084] and [0132]), the surface detector and the spectrally selective module being embodied in such a way that the diffraction structures are located in full on the surface detector (active surface 12 being point symmetric with respect to a center and located in full on the surface detector as shown in FIG. 1), and the evaluation device evaluates the diffraction structures when generating the image of the sample, and wherein the point symmetric diffraction structures cover different regions in the image plane but have a common center of symmetry (i.e., in the component 10 according to FIG. 1, the position of the spectral edge depends on the location of the incidence of the detection light bundle on the active surface 12 (diffraction structures 12 cover different regions in the image plane 10), and arranging the active surface 12 of the component 10 within a detection beam path (a common center of symmetry) of a scanning microscope, para. [0094]).
GUGEL teaches all limitations except for explicit teaching of the surface detector has a spatial resolution that resolves a diffraction structure of the diffraction image; displacing the point relative to the sample into different scanning positions with an increment of less than half the diameter of the illumination spot; evaluating the 
	However, in a related field of endeavor KLEPPE teaches a microscope for high-resolution scanning microscopy, the microscope comprising a sample space for receiving a sample which can be excited to emit fluorescent radiation, a lens system comprising a focal plane lying in the sample space and a resolution limit, an illumination device comprising an input for receiving illumination radiation and illuminating the sample space with the illumination radiation via the lens system in wherein that the lens system focuses the illumination radiation to a diffraction-limited illumination spot, at a point in the focal plane an imaging apparatus for imaging the point in the focal plane to a diffraction-limited manner through the lens system to a diffraction image on a spatially resolving two-dimensional detector which lies in a detector plane conjugate with the focal plane, wherein the two-dimensional detector has a spatial resolution which resolves a diffraction structure of the diffraction image, a scanning device for displacing the point into various scanning positions with an increment which is smaller than half a diameter of the illumination spot, an evaluation device for reading the two-dimensional detector, for evaluating the diffraction structure of the diffraction image from data of the two-dimensional detector and from the scanning positions assigned to these data and for generating an image of the sample with a resolution which is increased beyond the resolution limit, see para. [0003] and Abstract.
 	KLEPPE further teaches a structure determination is made which goes beyond the resolution limit of the diffraction-limited imaging…The intensity of the radiation in the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL such that detector has a spatial resolution which resolves a diffraction structure of the diffraction image; displacing the point into various scanning positions with an increment which is smaller than half a diameter of the illumination spot; in the diffraction image thus observed first location advances more and more into the center (a common center of symmetry) of the illumination spot (point) as taught by KLEPPE, for the purpose of improving the image quality by discriminate between at least two predetermined wavelength ranges in the fluorescence radiation of the sample.

Regarding claim 13, GUGEL fails to teach the diffraction structures are rotationally symmetric and coaxial.
However, in a related field of endeavor KLEPPE teaches the use of two wavelength ranges (color channels). FIG. 5 shows an arrangement with a third color channel 31, and in FIG. 6 further a fourth color channel 33 exists. The explanations given in the generic pact of the description equally applies here in the same way. Several color channels are possible because, the obtained system of equations is overdetermined due to the plurality of scanning positions to such extent that there is leverage for further unknowns, e.g., color channels, para. [0057].


Regarding claim 14, GUGEL in view of KLEPPE further teaches the diffraction structures have the same basic structure but are rotated through an angle with respect to one another on the surface detector.
(i.e., the active surface of the spectrally selective component is arranged in the detection beam path in a position at which a variation of the spectral edge of the active surface, caused by a variation of an angle of incidence at which the detection light bundle strikes the active surface (structures are rotated through an angle with respect to one another) occurring as a result of the scanning movement of the illuminating light bundle, para [0014]).

Regarding claim 15, GUGEL fails to teach the spectrally selective module is disposed in the illumination device but not in the optical unit, which is also effective for the imaging, and so the illumination spot consists of illumination diffraction structures, which differ but have the common center of symmetry.
However, in a related field of endeavor KLEPPE teaches a structure determination is made which goes beyond the resolution limit of the diffraction-limited imaging…The intensity of the radiation in the diffraction image 14 thus increases to the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL such that in the diffraction image thus observed first location advances more and more into the center (a common center of symmetry) of the illumination spot (point) as taught by KLEPPE, for the purpose of improving the image quality with wavelength ranges.

Regarding claim 16, GUGEL teaches the spectrally selective module is disposed in the imaging device but not in the optical unit, which is also effective for the illumination (i.e., a detection filter 96 is arranged upstream of the detector 95 (in disposed in the imaging device), as shown in FIG. 2, para. [0101]).

 Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over GUGEL in view of KLEPPE, and further in view of Zubairy et al. (US PUB 2017/0003223; herein after “Zubairy”).

Regarding claim 2, GUGEL in view of KLEPPE fails to teach the at least two predetermined wavelength ranges are subject to a different phase manipulation.
However, in a related field of endeavor Zubairy teaches in the long wavelength and high doping limit—i.e., hω<<E.sub.F, where E.sub.F is the Fermi energy and h is the reduced Planck constant (which is the Planck constant (6.626×10.sup.−34 J.Math.s) divided by 2 π)—the in-plane conductivity of graphene can be described by a simple 
Zubairy further teaches using the phase-shift method, the components can be separated. In this step, the initial phase of one incident pulse can be changed to manipulate the location of the illumination pattern, para. [0029], FIG. 2A.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL in view of KLEPPE such that predetermined wavelengths can be described by the random-phase approximation, and the initial phase of one incident pulse can be changed to manipulate the location of the illumination pattern (different phase manipulation) as taught by Zubairy, for the purpose of improving microscope image resolution.

Regarding claim 3, GUGEL in view of KLEPPE fails to teach the spectrally selective module comprises a phase influencing device.
However, in a related field of endeavor Zubairy teaches using the phase-shift method, the components (like a phase influencing device) can be separated. In this step, the initial phase of one incident pulse can be changed to manipulate the location of the illumination pattern, para. [0029], FIG. 2A.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL in view of KLEPPE such that using the phase-shift method, the components (like a phase influencing device) can be separated as taught by Zubairy, for the purpose of improving microscope image resolution.

Regarding claim 4, GUGEL fails to teach only radiation at one wavelength is influenced by the phase influencing device while radiation at another wavelength is not, and so the diffraction structure of this radiation is an Airy disk.
However, in a related field of endeavor KLEPPE teaches a number of Airy disks with the number corresponding to the at least two predetermined wavelength ranges are generated on the two-dimensional detector by means of a spectrally selective element, para. [0016].
Further, in a related field of endeavor Zubairy teaches long wavelength (radiation at one wavelength) can be described by the random-phase approximation, para. [0020].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL such that a number of Airy disks with the number corresponding to the at least two predetermined wavelength ranges as taught by KLEPPE, and predetermined wavelengths can be described by the random-phase approximation as taught by Zubairy, for the purpose of improving microscope image resolution.

Regarding claim 10, GUGEL in view of KLEPPE fails to teach the spectrally selective module comprises a phase influencing device for influencing the diffraction structures, said phase influencing device subjecting the at least two predetermined wavelength ranges to different phase manipulation.
However, in a related field of endeavor Zubairy teaches in the long wavelength and high doping limit—i.e., hω<<E.sub.F, where E.sub.F is the Fermi energy and h is 
Zubairy further teaches using the phase-shift method, the components can be separated. In this step, the initial phase of one incident pulse can be changed to manipulate the location of the illumination pattern, para. [0029], FIG. 2A.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL in view of KLEPPE such that predetermined wavelengths can be described by the random-phase approximation, and the initial phase of one incident pulse can be changed to manipulate the location of the illumination pattern (different phase manipulation) as taught by Zubairy, for the purpose of improving microscope image resolution.

Regarding claim 11, GUGEL in view of KLEPPE fails to teach the phase influencing device comprises at least one phase mask and/or at least one LCOS-SLM.
However, in a related field of endeavor Zubairy teaches using the phase-shift method, the components (like a phase mask) can be separated. In this step, the initial phase of one incident pulse can be changed to manipulate the location of the illumination pattern, para. [0029], FIG. 2A.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL in view of KLEPPE such that using the phase-shift method, the components (like a phase 

Regarding claim 12, GUGEL fails to teach the phase influencing device only influences radiation in one wavelength range but not radiation in another wavelength range, and so the diffraction structure thereof is an Airy disk.
However, in a related field of endeavor KLEPPE teaches a number of Airy disks with the number corresponding to the at least two predetermined wavelength ranges are generated on the two-dimensional detector by means of a spectrally selective element, para. [0016].
Further, in a related field of endeavor Zubairy teaches long wavelength (radiation at one wavelength) can be described by the random-phase approximation, para. [0020].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of GUGEL such that a number of Airy disks with the number corresponding to the at least two predetermined wavelength ranges as taught by KLEPPE, and predetermined wavelengths can be described by the random-phase approximation as taught by Zubairy, for the purpose of improving microscope image resolution.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HELL STEFAN et al. (DE 4416558 C2) teaches the Light source arrangement comprise a laser, the light components different wavelengths emitted. The .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247. The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 25, 2022